PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/480,586
Filing Date: 6 Apr 2017
Appellant(s): Neilson et al.



__________________
Michael B. Harlin
Reg. No. 43,658
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	4.1 Rejection of Claims 1-9, 11-14 and 16-19
	With respect to the rejection of claims 1-9, 11-14 and 16-19 under 35 USC 103 over the combination of the reference of Katerkamp et al. (US 2005/0239197) in view of either Astle (US 5,225,164) or Teich et al.(US 2005/0054028), Appellants argue that the rejection of claims 1 and 16 is erroneous because there is no reason to combine either of the references of Astle or Teich et al. with the apparatus of Katerkamp et al. for the following reasons:
	i) The reference of Katerkamp et al. does not disclose or suggest light-guiding elements comprising an impeller, wherein each of the plurality of spines comprise an impeller that is connected to and extends from the body (App. Br., page 5, lines 17-19).
	ii) The reference of Katerkamp et al. does not teach or indicate any need or desire to mix the liquid medium in the cell culture vessel after the lid element is placed on it (App. Br., page 5, lines 20-21).
	iii) The Office Action fails to establish a prima facie case of obviousness, since the cited references fail to teach or suggest an impeller added to the lid element of Katerkamp et al. (App. Br. page 6, first paragraph).
iv) With respect to the combination of the references of Katerkamp et al. and Astle, Appellants argue that the reference merely suggests the use of a square culture vessel which can include baffles on one or more walls of the vessel but does not teach or suggest that a baffle should be disposed on a spine inserted in its wells.  Appellants stress that one of ordinary skill in the art would not have any reason to add a baffle to the waveguides of Katerkamp et al. and, at best, one of ordinary skill in the art would have only been motivated to add baffles to the walls of Katerkamp et al. (App. Br., pages 6-7).
	v) With respect to the combination of the references of Katerkamp et al. and Astle, Appellants argue that it is only through hindsight based on Appellant’s specification that one would think of taking baffles from Astle’s walls and placing them on the optical waveguides of Katerkamp et al. (App. Br., page 8-9).
	vi) With respect to the combination of the references of Katerkamp et al. and Astle, Appellants further argue that the principle from In re Keller is not correctly applied (App. Br., page 9, last ¶, to page 10, first ¶).
	vii) With respect to the combination of the references of Katerkamp et al. and Teich et al., Appellants argue that the rejection is incorrect, since the reference of Teich et al. does not provide any reasons to add an impeller to the lid element of Katerkamp et al. and Katerkamp et al. does not disclose or suggest that its lid element should be subjected to any movement, so there is no reason to add a barrier to its lid element (App. Br., page 10, 2nd ¶, to page 12).
	viii) Finally with respect to the combination of the references of Katerkamp et al. and Teich et al., Appellants argue it is not clear what the “recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art” refers to (App. Br., page 11, 1st ¶).

In response to arguments (i) and (ii) above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the reference of Katerkamp et al. has not been relied upon to anticipate instant claims 1 and 16.  The reference of Katerkamp et al. has been used to disclose all of the claim elements except for the claimed impeller.  The references of Astle and Teich et al. have been relied upon to suggest the use of an impeller with the spines or waveguides (1) of the reference of Katerkamp et al. and suggest a desire to mix the culture medium during use of the device and/or during placement of the lid on the device.  Specifically, the reference of Astle suggests the use of baffles to promote mixing and oxygen transfer (Abstract and col. 3, lines 1-20) when a culture vessel is placed on a reciprocating or oscillatory shaker for agitation.  One of ordinary skill in the art would have readily recognized that the system of the reference of Katerkamp et al. would also benefit from the mixing for the same reasons noted in the reference of Astle.  The reference of Teich et al. also suggests the use of a barrier (320) associated with a plunger/spine (322) which includes a sensor (¶[0090]).  Teich et al. also discloses that the barrier/plunger structure can be moved within the culture vessel to provide fluid motion for stirring the media (¶[0094]).  For these reasons, the Examiner is of the position that the references of Astle and Teich et al. clearly suggest modification of the reference of Katerkamp et al. to include an impeller structure for mixing the media within the culture 
In response to arguments (iii)-(vi), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, while the reference of Astle does not include optical waveguides, the reference clearly teaches the use of baffles to enhance the mixing within a well in the same culture environment that is referenced in the reference of Katerkamp et al.  That is, the reference of Katerkamp et al. is performing cell culture methods within a culture vessel wherein the cells are being actively cultured and producing metabolites (¶[0002] and [0007]) and dependent on gas exchange (¶[0034]) while the reference of Astle is also drawn to cell culture methods wherein cells are being actively cultured and producing metabolites (col. 1, lines 30-33) and dependent on gas exchange (col. 2, lines 20-21, and col. 3, lines 15-18).  Clearly one of ordinary skill in the art would have recognized that baffles could be provided on the optical waveguides of the reference of Katerkamp et al. and would provide the same result of promoting mixing and gas exchange within the culture vessel as disclosed by the reference of Astle.  Note, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, one of ordinary skill in the art 
	In response to arguments (vii)-(viii), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the reference of Katerkamp et al. discloses lid element (6) with optical waveguides (1) (spines) that are placed in the wells when the lid is mated with the wells.  The reference of Teich et al. teaches providing a barrier (320) on a sensor (322) which is positioned within a well (¶[0090]).  While this barrier functions to reduce the volume of the sample area within the well, the reference additionally discloses that the barrier can also provide a mixing action to the content of the well (¶[0094]).  As a result, one of ordinary skill in the art would have clearly recognized that a similar barrier or baffle could be positioned on the waveguide of Katerkamp and provide a mixing action as disclosed by the reference of Teich et al when the spine is inserted into the well.  Additionally, a recitation of the intended use of the 
	For these reasons, the Examiner is of the position that the rejection of claims 1-9, 11-14 and 16-19 under 35 USC 103 over the combination of the reference of Katerkamp et al. (US 2005/0239197) in view of either Astle (US 5,225,164) or Teich et al.(US 2005/0054028) is proper.
	4.2 Rejection of Claim 15
With respect to the rejection of claim 15 under 35 USC 103 over the combination of the reference of Katerkamp et al. (US 2005/0239197) in view of either Astle (US 5,225,164) or Teich et al.(US 2005/0054028) taken further in view of Karpf et al.(5,217,875), Appellants provide a newly submitted argument that the rejection of claim 15 is erroneous because it fails to provide a reason or motivation to add a processor to the Katerkamp et al. system (App. Br., pages 13-14).  Appellants stress that the rejection’s statement that processing a detected signal is “conventional” is not sufficient to establish obviousness of the combination.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the system of the primary reference of Katerkamp et al. includes a signal detector system that includes an optical fiber (12) and an optical detector (18) to detect a signal from the sensor (4).  Claim 15 requires a processor in communication with the signal detector which is not disclosed by the reference of Katerkamp et al.  The reference of Karpf et al. was cited to show that it is known or conventional in the art to provide a signal detector system, which can detect a signal from sensor (3) and includes an optical fiber (10) and an optical detector (11), in communication with a processor (15) (evaluation unit).  As stated in the rejection of record, in view of the disclosure of the reference of Karpf et al., it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a processor for the known and expected result of processing the detected signal as is conventional in the art as evidenced by the reference of Karpf et al.  It is noted that the reference of Karpf et al. provides motivation, such as, for evaluation of the detected signal which can be displayed and/or used to provide feedback control for maintaining proper culture conditions (col. 7, lines 3-11).  For these reasons, the Examiner is of the position that the rejection of claim 15 is proper and includes proper motivation for one of ordinary skill in the art .

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/William H. Beisner/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        May 5, 2021

Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

NEAL, GERBER & EISENBERG LLP
Two North LaSalle Street
Chicago, IL 60602-3801


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.